DETAILED ACTION
Allowable Subject Matter


Claims 55-57, 59-61, 75-79, 81-87 are allowed. 
The following is an examiner's statement of reasons for allowance: Theprior art, taken alone or in combination, does not teach or fairly suggest at this time: 
An apparatus comprising: an elongated board adapted for a user to stand on, the board having a length with first and second ends and a first hole at a pivot location between the first and second ends and one or more second holes between the first hole and the first end; a pivot wheel coupled to the board and protruding through the first hole such that the pivot wheel is adapted to rotate in parallel with the length of the board, a first portion of the pivot wheel being below the board and a second portion of the pivot wheel being above the board; wherein the pivot wheel comprises a central axle; a wheel mounting apparatus coupled to the board adjacent to the first hole at the pivot location, the wheel mounting apparatus being adapted to secure the axle of the pivot wheel a first distance above a top surface of the board, whereby the first portion of the pivot wheel below the board is less than the second portion of the pivot wheel above the board; and one or more first wheels coupled to a bottom surface of the board between the pivot wheel and the first end of the board, each of the first wheels implemented below one of the second holes in the board such that a portion of each of the first wheels protrude through a corresponding one of the second holes in the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J TRIGGS whose telephone number is (571)270-3411.  The examiner can normally be reached on 9AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALLEN SHRIVER can be reached on 303-297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN D WALTERS/Primary Examiner, Art Unit 3618